DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN108869062A).

Regarding to Claim 1, Huang teaches a carburetor, comprising a body and a float base connected to the body, the float base comprises a float chamber, the body comprises a fuel passage and an oil passing passage, and the fuel passage communicating with the float chamber (Fig. 1, please see the translation version of the specification, especially in Paragraph 1 of Embodiment 1);
the carburetor further comprises a magnetic sleeve assembly (Fig. 1, the combination of Part 47 and Part 44.  The part would hold both Part 43 and Part 45, so can be considered as a magnetic sleeve assembly under the broadest reasonable interpretation), a magnet assembly (Fig. 1, Part 43 and Part 45) and a thimble assembly (Fig. 1, there is a thimble assembly inside Part 46), the magnetic sleeve assembly is fixed to the float base, and a first end of the magnetic sleeve assembly extends into the oil passing passage and is connected to the body (Fig. 1);
the first end of the magnetic sleeve assembly comprises a fuel passing hole and a passage, the fuel passing hole communicates with the float chamber, and the passage 
both the thimble assembly and the magnet assembly are installed in the magnetic sleeve assembly, the thimble assembly is configured for cutting off the passage under driving of the magnet assembly, in order to cut off a communication between the oil passing passage and the float chamber (Fig. 1, please see the translation version of the specification, especially in Paragraph 1 of Embodiment 1, regarding to the function of Part 45, which is connected with the thimble assembly);
the magnetic sleeve assembly comprises a fixing sleeve and a connecting sleeve (Fig. 1, Part 44 is the fixing sleeve,  and Part 47 is the connecting sleeve under the broadest reasonable interpretation), the fuel passing hole and the passage are located in the connecting sleeve (Fig. 1, please see the location of Part 5, and the translation version of the specification, especially in Embodiment 1), the magnet assembly is installed on the fixing sleeve (Fig. 1, please see the translation version of the specification, especially in Paragraph 1 of Embodiment 1, at least Part 43 would be installed on Part 44), and the fixing sleeve and the connecting sleeve are connected with each other and both are fixed on the float base (Fig. 1 shows two area are connected with each other and both parts would connect with the float base area directly or indirectly).

Regarding to Claim 2, Huang teaches the carburetor, wherein the magnetic sleeve assembly comprises a first mounting hole and a second mounting hole separated from each other (Fig. 1, Part 47 shows two mounting holes), the magnet assembly comprises a first 

Regarding to Claim 3, Huang teaches the carburetor, wherein the thimble assembly comprises a thimble and an elastic member (Fig. 1, Part 46), the magnetic sleeve assembly further comprises a third mounting hole between the passage and the first mounting hole (Fig. 1, the hole is where Part 48 located), a first end of the thimble extends into the third mounting hole and is configured for cutting off the passage (Fig. 1, an end of the thimble member is closed to the hole where Part 48 located), a second end of the thimble is located in the first mounting hole (Fig. 1), and the elastic member is installed in the first mounting hole and configured for resetting the thimble (Fig. 1).

Regarding to Claim 4, Huang teaches the carburetor, wherein an axis of the thimble coincides with an axis of the passage (Fig. 1).

Regarding to Claim 6, Huang teaches the carburetor, wherein a mounting portion is located on an inner wall of the float chamber (Fig. 1, where Part 47 located), the float chamber is divided into a first chamber and a second chamber (Fig. 1, the upper chamber is the first chamber, and the lower chamber is the second chamber), the mounting portion comprises a fourth mounting hole (Fig. 1, the hole where Part 47 is inserted), the fixing sleeve is located in the second chamber (Fig. 1, where Part 44 located), one end of the connecting sleeve is connected to the fixing sleeve and the other end of the connecting sleeve penetrates through the fourth mounting hole (Fig. 1), extends into the first chamber and is connected to the body (Fig. 1, at least a portion of Part 47 extend to the upper chamber), and the passage and the fuel passing hole are located at one end of the connecting sleeve protruding into the first chamber (Fig. 1, please see the translation version of the specification, especially in Paragraph 1 of Embodiment 1).

Regarding to Claim 7, Huang teaches the carburetor, wherein the carburetor further comprises a diaphragm assembly and a diaphragm cover (Fig. 1, Part 42 shows as a diaphragm assembly, and the cover part connect with Part 47 can be considered as a diaphragm cover), the diaphragm cover is installed on the float base (Fig. 1), the diaphragm assembly is installed on the float base and a diaphragm chamber is formed between the diaphragm assembly and the diaphragm cover (Fig. 1, Part 71 shows a diaphragm cover), the diaphragm assembly and the second magnet are separate from each other, and the second magnet can be moved close to the first magnet by a movement of the diaphragm assembly (Fig. 1, please see the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN108869062A) in view of Chen (US2003/0209274 A1).

Regarding to Claim 8, Hung fails to explicitly disclose, but Chen teaches a carburetor, wherein the diaphragm assembly comprises a diaphragm and an ejector rod, the magnetic 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Chen to add a push rod between the diaphragm and the magnet and allow the rod to be penetrate through the hole in order to enable the permanent magnet with strong magnetism to attract the movable axle and complete the retroaction (Chen, Paragraph 10).

Regarding to Claim 9, Huang in view of Chen teaches the modified carburetor, wherein the diaphragm cover comprises a gas passage communicating with the diaphragm chamber 
when the gas passage is opened, the diaphragm vibrates under a pressure of the gas and drives the ejector rod to push the second magnet toward the first magnet (Huang, Fig. 1, please see the translation version of the specification, especially in Paragraph 5 of Embodiment 1).

Regarding to Claim 10, Hung in view of Chen teaches the modified carburetor, wherein the diaphragm assembly further comprises a positioning block and a support plate, the support plate is fixed on one side of the diaphragm near the second magnet, the positioning block is fixed on another side of the diaphragm near the diaphragm cover (Huang, Fig. 1), one end of the ejector rod is fixed to the positioning block, and the other end of the ejector rod penetrates through the diaphragm and the support plate, and extends towards the magnetic sleeve assembly (Huang, Fig. 1, and applying the teachings of Chen).

Response to Arguments
Applicant’s arguments, see Remark, filed on 11/04/2021, with respect to the rejections of Claims 1 and 5 under Huang (CN108869062A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Huang (CN108869062A) under different interpretation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collie (US2017/0037796 A1) teaches a carburetor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/YI-KAI WANG/             Examiner, Art Unit 3747